Citation Nr: 1229485	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-17 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of a fractured mandible.

2.  Entitlement to a rating in excess of 10 percent for pes planus.

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from October 1978 to October 1981.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania, that, in pertinent part, denied the Veteran's claim for increased ratings for his service-conned residuals of a fractured mandible and pes planus, and denied entitlement to a TDIU.  The Veteran perfected an appeal as to the denial of his increased rating claim for his jaw and foot disabilities.

In August 2011, the Veteran testified during a hearing before an Acting Veterans Law Judge that was conducted via video conference.  In January 2012, the Board notified the Veteran that the Acting Veterans Law Judge who chaired his hearing ceased employment with the Board and that he was entitled to have another Board hearing.  In April 2012, the Board remanded the Veteran's case to the RO to comply with his March 2012 signed request to testify during another Board hearing.

In May 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge that was conducted via video conference.  Transcripts of the hearings are of record.

The Board notes that, during his May 2012 Board hearing, and in a February 2011 written statement, the Veteran essentially raised a new claim for a TDIU.  As discussed in detail below, this new claim for a TDIU is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During his May 2012 Board hearing, the Veteran testified that he was last examined by VA in conjunction with his disability claims approximately two months earlier (see May 2012 Board hearing transcript at pages 8-9).  A review of the Veteran's Virtual VA electronic file indicates that VA medical records, dated to March 2012, are of record.  The records reveal that, on March 5, 2012, the Veteran underwent a VA Compensation and Pension Dental Examination at the VA medical center (VAMC) in Philadelphia, regarding his service-connected residuals of a fractured jaw.  There is no indication that the RO has yet reviewed this new evidence in conjunction with his claim on appeal.  See 38 C.F.R. § 19.31 (2011).

The Veteran's electronic records also show that, on February 29, 2012, a VA physician and physician assistant at the Philadelphia VAMC dictated an examination report (perhaps regarding his foot disability) but the report is not among the Veteran's current medical records.  A copy of this examination report should be obtained.  Then, the RO/AMC should review the record, including all the new medical evidence obtained since issuance of the January 2011 supplemental staement of the case (SSOC) and, if his claims remain denied, provide the Veteran and his representative with a new SSOC.  Id.

Further, in Rice v. Shinseki, 22 Vet. App. at 447, the United States Court of Appeals for Veterans Claims (Court) held that a total rating based upon individual unemployability due to service-connected disabilities (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  In this case, during his May 2012 Board hearing, the Veteran stated that he was currently unemployed and that he "tried to maintain some type of employment, but most jobs want you to do a lot of standing which I really can't do much of" (Id. at 6).  Moreover, in a February 2011 signed statement, the Veteran reported having constant foot pain that radiated to his back and said he was unable to continue full time employment because of the pain.  While the RO undertook some development in this new TDIU claim, such as sending the Veteran a requisite duty to assist letter in May 2011, no further action on his TDIU claim was taken.  Therefore, the issue of a TDIU is raised by the record and the issue is properly before the Board.  

Having determined that the issue of TDIU is properly before the Board, it finds that further development is necessary prior to adjudicating the claim. 

The law provides that a TDIU may be granted upon a showing that the veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011). 

The record shows that the appellant is currently unemployed.  He alleges that his service-connected pes planus prevents him from obtaining gainful employment.  The Board notes that there is no opinion as to the Veteran's unemployability and the effect of his service-connected disabilities on his employability.  Moreover, the Board notes that the appellant has additional disabilities which are not service connected.  The Board finds that the appellant should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain a copy of the February 29, 2012 report of the Compensation and Pension Examination of the Veteran performed at the Philadelphia VAMC, and all VA medical records dated from March 2012 to the present.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2. Then, the RO/AMC should forward an appropriate form and request that the Veteran return the form providing a complete employment history from February 2011.  The RO/AMC should request that the Veteran provide exact dates of employment, including month, day and year. 

3. After the above development has been completed, the RO should schedule the Veteran for an appropriate VA examination to determine the effect of his service-connected disabilities (pes planus rated 10 percent disabling and residuals of a fractured mandible, assigned a noncompensable rating) on his employability.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected disabilities (pes planus and residuals of a fractured mandible).  The examination report must include a complete rationale for all opinions and conclusions expressed. 

4. Then, readjudicate the Veteran's claims for increased ratings for residuals of a fractured mandible and pes planus, and adjudicate his new claim for a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a SSOC (that includes consideration of the 2012 VA examination reports.  An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board as appropriate.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


